DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 9,340,981 B1) in view of Ladewski (US 3,526,979) or Mellgren et al. (WO 94/07353).
Regarding claim 1, Gardner discloses a rake for moving snow from roofs, comprising:
upstanding and rectangular-shaped first and second rake members (48) having first openings (60) registering with each other;

an elongated connector (block 20) positioned in said first openings of said first and second rake members (col.2, line 42) and having a vertically disposed hinge pin opening (unnumbered; described in col.2, line 48-50; see FIG.1) on an outer end and an internally threaded portion (34) on an inner end;
a hinge pin (78) extending through the hinge barrels and the hinge pin opening (col.2, lines 48-50);
an extension pole (16) secured to the threaded portion (34) of said connector (20)(see FIG.2).
Gardner fails to show an adjusting means for selectively longitudinally adjusting the angle of the first and second rake members with respect to the extension pole.
Ladewski teaches a snow removing rake comprising a means for selectively longitudinally adjusting two hingedly connected snow rake members (blades 12) between a plurality of positions (by shifting clamp 61 along frame part 16; see FIGS.1-4), the rake further comprising an adjusting means comprising two elongated and rigid first and second support arms (20) hingedly secured to the rake members (12) and hingedly and selectively 
In addition, Mellgren et al. teaches a rake comprising a means for selectively longitudinally adjusting two hingedly connected rake members (3a, 3b) between a plurality of positions (shown in FIGS.1-3), the rake further comprising an adjusting means comprising two elongated and rigid first and second support arms (8, 9) hingedly secured to the rake members (13a, 3b) and hingedly and selectively longitudinally adjustably secured to a clamp (7; page 9, line 30 - page 10, line 6), said clamp being selectively longitudinally movably mounted on an extension pole (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the snow removing tool of Gardner to include a similar adjusting means as taught by Ladewski and/or Mellgren et al. in order to allow the operator to manually adjust the position or angle of the rake members as desired.
With regards to the support arms being secured to the outer end of the rake members, it is noted that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See MPEP 2144.04.  Thus, although Ladewski and Mellgren et al. show the support arms (20 of Ladewski; 8, 9 of Mellgren et al.) secured to the middle section of each rake member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the support arms to be secured to the outer ends of the rake members, as rearranging of parts of an invention involves only routine skill in the art in order to .
Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rhines (US 1,309,340) discloses another adjusting means for pivotally adjusting and locking/clamping the rake members of a rake to various positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671